BROWN and LOVELY, JJ.
(dissenting).
Although the decision in this case is not in harmony with the law and rules of pleading, as we understand them, we would not formally dissent were it not for the fact that it finally disposes of the case without a trial on the merits, and prevents a full and fair hearing of the controversy. The firm of Allen, Moon & Co. dissolved their co-partnership, the plaintiff selling out to defendant, and retiring from the firm. At the time of the dissolution, and as a part of that transaction, defendant entered into an agreement whereby he bound himself to protect plaintiff from any and all liabilities of the firm, and specially agreed to save and keep plaintiff harmless from any and all damage, if any, which should at any time thereafter accrue to him from such liabilities, “or from any act done or liability incurred for or on behalf of said late firm.” The action is founded on this agreement, and is for a liability alleged in the complaint to have been incurred for and on behalf of the said firm.
There does not seem to us to be any real merit in the contention of the majority that the alleged liability is one which was not within the contemplation of the parties at the time of making the contract. The liability had not fully accrued when the' contract was made, and no specific reference is made to it; but it seems clear to us that the terms of the contract are broad enough to embrace it. The agreement is in the nature of an indemnity contract, and it was not necessary specifically to mention all possible liabilities intended to be guarded against. The language of the agreement is broad and comprehensive, and is to the effect that defendant will save and keep plaintiff harmless from all damages which shall thereafter accrue from any act done or liability incurred for or on behalf of the co-partnership. The complaint distinctly alleges that the indebtedness and obligation in question' “was in truth and in fact incurred in and about the business of collecting the accounts and bills receivable of said Allen, Moon & *95Co., * * * and the said obligation was and is an obligation and liability of the firm of Allen, Moon & Co.” In addition to these allegations, the complaint specifies particularly the facts and proceedings out of which arose the liability, all of which tend to support the general allegations quoted. The demurrer admits the truth of these allegations.
The majority say that these allegations are conclusions of law, and not traversable allegations of fact. We may concede that the complaint is not as specific as it might have been made, but this is no ground of demurrer. When defendant demurs to a complaint, and thereby attempts to end the litigation without a trial of the merits in the usual way, the complaint will be construed with great liberality. The rule is stated in 6 Enc. PI. & Pr. 346, substantially as follows: On demurrer to a complaint on the ground that it does not state facts sufficient to constitute a cause of action, the complaint must be liberally construed, and all its allegations for the purposes of the demurrer taken as true. And such demurrer can be sustained only where the complaint presents defects so substantial and fatal as to authorize the court to say that, taking all the facts to be admitted, they furnish no cause of action whatever. The complaint must be deemed to allege that which can be implied from the allegations by fair and reasonable intendment. See also Wall v. Bulger, 46 Hun, 346; Marie v. Garrison, 83 N. Y. 14; Milliken v. Western, 110 N. Y. 403, 18 N. E. 251; Morse v. Gilman, 16 Wis. 504. To the same effect, and that the allegations of the complaint are not mere naked conclusions of law, see Clark v. Chicago, M. & St. P. Ry. Co., 28 Minn. 69, 9 N. E. 75; Goetz v. School District, 31 Minn. 164, 17 N. W. 276; Hoag v. Mendenhall, 19 Minn. 289 (335); Mitchell v. Mitchell, 45 Minn. 50, 47 N. W. 308; Rolseth v. Smith, 38 Minn. 14, 35 N. W. 565; Curtiss v. Livingston, 36 Minn. 380, 31 N. W. 357; Spottswood v. Herrick, 22 Minn. 548; G. S. 1894, § 5247. What are conclusions of law and what are conclusions of mixed law and fact are clearly pointed out in Clark v. Chicago, M. & St. P. Ry. Co., supra. The demurrer should be overruled, and the cause remanded for trial on the merits.